Title: Charles Willson Peale to Thomas Jefferson, 25 November 1818
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            My dear Sir
            Washington Novr 25th 1818.
          
          Some time past I meet with a gentleman in the Museum who informed me of your extreme indisposition, and from his account of your complaints, I dispaired of ever writing to you another letter, while painting the Presidents Portrait I received the pleasing intelligence of your restored health. Your emminant Labours for the good of mankind will endear your memory to future ages. I will give a feeling trait, when I had heard of your danger of leaving us, I mentioned the account to a gentleman, that I well know by a former conversation, that he was not your friend, his reply  to me was that he was exceeding sorry, which he uttered feelingly. I came to this city with the intention of painting a few portraits of the most distinguished characters for the Museum and to shew that the aged by application can improove in the fine Arts, and, also to know whether the United States would purchase my Museum at a fair price, and established it on a permanant foundation. I am anxious to preserve it from a division in case of my death. The Stadt-house will not admit of our improvment of the Museum, for we cannot find room to put any interresting articles that we possess at this moment, and as it is, it is too much of a medley. I have no space to put my late Portraits, yet that, shall not discourage me, as I love the art and know that it is the best imployment of my time. before I leave this place I purpose to give you some account of the portraits I shall have painted, in a hope that it may not be  fateagueing to read my scroles, as I mean to be concise. may you have yet length of days—ah! I have just thought of telling you that I have heard of an African living in Georgetown that is said to be 140 years of age, I mean to see him & paint his Portrait—with much esteem
          and respect I am ever your friend
          
            C W Peale
          
        